Citation Nr: 1540995	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  13-36 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for shingles.

2.  Entitlement to service connection for eye burns with light sensitivity.

3.  Entitlement to service connection for broken teeth.

4.  Entitlement to service connection for a respiratory disorder.

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a headache disorder.

6.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

7.  Entitlement to service connection for a heart disorder.

8.  Entitlement to service connection for a skin disorder.

9.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to December 1974.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Seattle, Washington (RO).

The Board notes that the April 2010 rating decision phrased the Veteran's heart disorder, shingles, shin disorder, respiratory disorder, and eye burns claims as requests to reopen previously denied claims.  Specifically, the Agency of Original Jurisdiction (AOJ) found that a November 2008 rating decision was final because the Veteran did not submit new evidence on these issues within one year of the rating decision.  In this regard, the Board notes that an April 15, 2009, letter informed the Veteran that he had until December 3, 2009, to submit new evidence or a notice of disagreement (NOD) with these claims.  On October 16, 2009, VA received an NOD from the Veteran.  While this document did not specifically list the heart disorder, shingles, shin disorder, respiratory disorder, or eye burns claims, on November 10, 2009, the Veteran submitted a copy of an October 2008 lay statement which he specifically stated was being submitted "in support of his NOD."  This lay statement itself provided argument on all issues addressed in the November 2008 rating decision.  Additionally, the April 2010 rating decision and an August 2013 statement of the case (SOC) specifically treated the original copy of this lay statement, received on December 11, 2008, as a new claim for all of the issues listed therein.  Accordingly, reading the Veteran's statements liberally, the Board interprets the November 10, 2009, submission from the Veteran to be an NOD as to the November 2008 rating decision with respect to the heart disorder, shingles, shin disorder, respiratory disorder, and eye burns claims.  Accordingly, these issues are properly on appeal as original service connection claims, and the Board need not address whether new and material evidence has been submitted to reopen them.  Additionally, there is no prejudice for the Board to proceed with adjudication of any of these claims, as the August 2013 SOC specifically stated that the decision on these issues was based on de novo review of the claims file.

The issues of entitlement to service connection for psychiatric, heart, skin, and right knee disorders are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In December 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issues of entitlement to service connection for shingles, eye burns, and broken teeth.

2.  There is no medical evidence of record that the Veteran has ever received a diagnosis of a respiratory disorder independent of his heart disorder.

3.  A January 2004 rating decision denied service connection for a headache disorder.  The Veteran was notified of that decision, but did not initiate an appeal.

4.  Evidence associated with the claims file since the January 2004 rating decision was not of record at the time of this rating decision and relates to an unestablished fact necessary to substantiate the Veteran's headache disorder claim.

5.  The preponderance of the evidence of record demonstrates that the Veteran does not have a current diagnosis of a migraine headache disorder which is related to service.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for shingles have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for eye burns have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

3.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for broken teeth have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

4.  A respiratory disorder was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

5.  The January 2004 RO rating decision that denied service connection for a headache disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

6.  Evidence submitted to reopen the claim of entitlement to service connection for a headache disorder is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

7.  A headache disorder was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Shingles, Eye Burns, and Broken Teeth

The Veteran perfected an appeal as to the issues of entitlement to service connection for shingles, eye burns, and broken teeth in September 2013.  In December 2014, during a hearing before the Board, the Veteran stated that he wanted to withdraw the shingles, eye burns, and broken teeth claims on appeal.  38 C.F.R. § 20.204(b).  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to these issues.  Therefore, the Board finds that the Veteran has withdrawn his claims as to these issues, the Board does not have jurisdiction to review the appeal as to these issues, and they are dismissed.

VCAA

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  With respect to the respiratory and headache disorder claims, the Veteran was provided with notification letters in August 2008 and August 2009.  The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the AOJ subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notice has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the most recent supplemental statement of the case.

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  While the Board is remanding some of the claims on appeal below, in part, to make an attempt to obtain additional records, those actions do not impact the adjudication of the respiratory and headache disorder claims, as the evidence of record does not demonstrate that any such records obtained on remand might be relevant to those claims.  With respect to the Social Security Administration (SSA) records, the Veteran specifically stated that those benefits were awarded for heart and psychiatric disorders.  Similarly, VA and private records discussed in the remand section below were all specifically mentioned as treatment records for specific disorders or symptoms, none of which are reasonably relevant to the respiratory or headache disorder claims.  Furthermore, as discussed below, the Veteran's respiratory disorder claim is being denied due to lack of medical evidence of a diagnosis such a disorder.  The Veteran has never reported receiving any such diagnosis at any point, and as such the evidence of record does not suggest that any additional evidence received would demonstrate such a diagnosis.  In turn, the headache disorder claim is being denied based on the Veteran's own lay statements, which the Board is accepting as competent and credible, and the weight of the medical evidence.  The Veteran has never reported that a medical practitioner has written an opinion regarding the etiology of the Veteran's headache disorder which is not already of record.  Accordingly, the evidence of record does not suggest that any additional evidence received would be relevant to the determination made below.

VA provided an examination to determine the etiology of the Veteran's headaches in August 2013.  Neither the Veteran nor his representative have challenged the adequacy of this examination.  Accordingly, the Board need not further address the adequacy of the examination.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Furthermore, while the Veteran has not been provided with an examination with respect to his respiratory disorder claim, such an examination is not necessary as there is no competent evidence of record that the Veteran has had a respiratory disorder at any point during the period pertinent to this appeal.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

During a December 2014 hearing before the Board, the undersigned explained to the Veteran the issues on appeal, as well as the elements required to substantiate those claims.  The undersigned also participated in the thorough presentation by the Veteran's representative, and asked additional questions necessary to illuminate the matter on appeal, as related to the elements needed to establish the claim.  Through such actions, the undersigned satisfied the duties to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the provisions of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  While the respiratory disorder claim was not discussed during the December 2014 hearing, the Veteran himself declined to testify regarding that claim, despite being informed that it was on appeal.  "[T]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Furthermore, neither the Veteran nor his representative have argued that there was any deficiency in the December 2014 hearing.  Accordingly, the Board need not further address the adequacy of the hearing.  See Scott, 789 F.3d 1375.

Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Respiratory Disorder

Other than diagnoses of acute upper respiratory infections, the Veteran's service treatment records are negative for any complaints or diagnosis of a respiratory disorder.

After separation from service, the medical evidence of record includes numerous reports of shortness of breath.  For example, the Veteran reported experiencing shortness of breath in VA medical reports dated in June 2002, August 2007, June 2008, August 2008, and August 2013.  However, none of these complaints of shortness of breath have ever been related to a diagnosed respiratory disorder.  To the contrary, the medical evidence of record shows that these complaints of shortness of breath were repeatedly associated with complaints of chest pain and were treated by VA as a symptom of a heart disorder, not a respiratory disorder.  To the extent that the Veteran experiences shortness of breath as a result of a heart disorder, those symptoms are encompassed by the Veteran's current claim of entitlement to service connection for a heart disorder which is being remanded below for additional development.

There is no competent evidence of record that the Veteran has ever received a diagnosis of a respiratory disorder independent of his heart disorder symptoms.  In an October 2008 statement, the Veteran himself characterized his respiratory disorder simply as shortness of breath.  The Veteran claims that this shortness of breath is due to exposure to asbestos during military service.  The Board finds that the Veteran is competent to report that he experiences shortness of breath, and the Board also finds the Veteran's statements to be credible in this regard, as they are supported by the medical evidence of record.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  However, the Veteran is not competent to establish that the shortness of breath he experiences is a symptom of a respiratory disorder rather than a heart disorder.  Such a finding falls outside the realm of common knowledge of a lay person.  In fact, it is the subject of advanced medical knowledge concerning complex biological processes, pathologic relationships, and physiological functioning within the human body.  Thus, it is not within the competence of a lay person.  Otherwise, the Veteran has not shown that he possesses the requisite medical training or credentials needed to support a competent medical opinion on this question.  As such, his lay opinion is not competent evidence demonstrating that he has a current diagnosis of a respiratory disorder.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); see also Barr, 21 Vet. App. at 307.

Thus, the preponderance of the competent evidence of record is against the Veteran's claim of entitlement to service connection for a respiratory disorder.  Therefore, the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Headache Disorder
New and Material Evidence

An unappealed rating decision in January 2004 denied the Veteran's claim of entitlement to service connection for a headache disorder on the basis that there was no medical evidence that showed that the Veteran had been treated for headaches since separation from service.  The relevant evidence of record at the time of the January 2004 rating decision consisted of the Veteran's service treatment records, service personnel records, lay statements, and VA medical records dating from 1979 to 2003.
 
The Veteran did not file a notice of disagreement after the January 2004 rating decision.  Therefore, the January 2004 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Although the RO adjudicated the headache claim on the merits in an October 2013 SOC, that decision is not binding on the Board.  The Board must first decide whether evidence has been received that is both new and material to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993).  Consequently, the Board will adjudicate the question of whether new and material evidence has been received, furnishing a complete explanation as to its reasons and bases for such a decision.

In July 2008, a claim to reopen the issue of entitlement to service connection for a headache disorder was received.  Evidence of record received since the January 2004 rating decision includes VA medical examination reports dated in February 2012 and August 2013.  These examination reports are "new" in that they were not of record at the time of the January 2004 decision.  Additionally, the February 2012 and August 2013 VA medical examination reports provided evidence that the Veteran had been treated for headaches since 2002.

The claim was previously denied because there was no medical evidence that showed that the Veteran had been treated for headaches since separation from service.  Therefore, the new evidence includes competent and credible evidence which relates to an unestablished fact necessary to substantiate the Veteran's claim and the new evidence creates a reasonable possibility of substantiating the claim.  As the new evidence is also material, the case must be reopened.  Molloy v. Brown, 9 Vet. App. 513 (1996).

Service Connection

The Veteran's service treatment records include multiple reports of headache symptoms.  In September 1972, the Veteran complained of headaches "due to eye trouble."  The Veteran was given a prescription for sunglasses.  In May 1973, the Veteran complained of "headaches with cold."  The impression was upper respiratory infection.  In September 1974, the Veteran complained of a history of prolonged headaches that lasted for approximately one week and occurred at a rate of 1 to 2 per year "since grade school."  He reported that he was presently experiencing a headache that had a duration of 5 days.  After a review of the Veteran's history, including a mental state discussion, and a physical examination, the impression was head pain of questionable etiology, "poss[ibly] migraine or other headache.  Doubt [illegible] organic etiology."

A March 2003 VA outpatient medical report gave an assessment of chronic pain/headaches.  The Veteran reported using 5 or more tablets per day to control headaches.

In an April 2003 VA outpatient medical report, the Veteran complained of a sinus cold with a headache for the previous 9 to 10 days.  A VA outpatient medical report dated the next day gave an assessment of viral upper respiratory infection.

A February 2012 VA medical examination report gave a diagnosis of tension headaches.  The Veteran reported experiencing headaches since service and described two different types of headaches.  He stated that one type of headache was a severe migraine headache that was pounding, very painful, and debilitating, but reported that "he has not had a 'migraine' for 15 to 20 years."  The second type of headache was described as an almost daily headache, occurring approximately five days per week.  He reported that these headaches continued to the present, were worsened with eye strain, and were also triggered by taking nitrates for chest pain.  The examiner noted that the Veteran had documented chronic headaches from nitroglycerin in November 2002.  The medical evidence of record shows that the Veteran has consistently experienced headaches since at least November 2002.  The examiner declined to provide an etiological opinion with respect to the Veteran's headache disorder as the claims file was not available for review.

An August 2013 VA medical examination report gave diagnoses of migraine and tension headaches.  With respect to the migraine headaches, the Veteran reported that they began in service, but had not occurred since 2011.  With respect to the tension headaches the Veteran reported "that these types of headaches began in childhood and [he] is not claiming that these are related to service."  The examiner noted that in a September 2002 VA medical report, the Veteran experienced "[h]ead trauma approximately ten years ago resulting in frequent migraines."  The Veteran reported that he had not had any migraine headaches for at least two years.  He also reported that he experienced other headaches that he "does not call migraines."  He reported that these headaches occurred with bright light, loud noise, or if he took nitroglycerin for his heart disorder.  The Veteran reported that he believed the second kind of headaches were tension-types headaches which started as a child, and he could not state whether they had improved or worsened over time.  After physical examination, the examiner opined that the Veteran's migraine headaches were less likely than not incurred in or caused by service.  The rationale was that that the Veteran did not have a clear diagnosis of migraine-type headaches in service, and the Veteran denied having symptoms of those types of headaches for the last two years, resulting in no current chronic disability.

In the December 2014 hearing before the Board, the Veteran reported that he had received treatment for his migraine headaches in the late 1990s and early 2000s, "[b]ut then they put me on the morphine regime and I really don't get the headaches so much anymore.  Not the migraines, I'll get a dull headache like everyone gets, you know.  But I don't have any, not on a regular basis."  See transcript on p. 14.  The Veteran believed that his headaches would come back if he were taken off the medication, but he did not remember if a doctor had ever told him such.

The preponderance of the evidence of record demonstrates that the Veteran does not have a current diagnosis of a headache disorder which is related to service.  While the Veteran's service treatment records document complaints of headaches, there was no in-service diagnosis of a chronic headache disorder.  The Veteran is competent to report that he experienced headaches continuously since separate from service.  See Davidson, 581 F.3d 1313; Barr, 21 Vet. App. at 307.  The Board also finds that the Veteran is competent to differentiate between the two types of headaches, tension and migraine, that he claims he experiences, as the headaches are manifested by significantly different levels of severity and have uniquely different triggers.  The Veteran's competency to differentiate between these types of headaches is further supported by the August 2013 VA medical examination report, which provided two different diagnoses of headache disorders on the basis of the Veteran's descriptions of them.  Accordingly, the preponderance of the evidence of record demonstrates that the Veteran has two distinct, diagnosed headache disorders.  In the August 2013 VA medical examination report, the Veteran specifically reported that he was not claiming that his tension headaches were related to service.  As the Veteran has not protested this statement in the medical examination report, or otherwise argued that the examination report is inadequate or inaccurate, the Board finds that the Veteran intended to specifically limit the scope of his claim to the migraine headache disorder and not the tension headache disorder.  See Scott, 789 F.3d 1375.  This finding is further supported by the Veteran's statements in the December 2014 hearing, where he focused his testimony specifically on his migraine headache disorder.  Accordingly, the Board will not further address the Veteran's tension headache disorder, and will instead focus on the migraine headache disorder.

The preponderance of the evidence of record demonstrates that the Veteran does not have a current diagnosis of a migraine headache disorder which is related to service, for multiple reasons.  First, the preponderance of the evidence of record demonstrates that the Veteran has not had a migraine headache disorder during the pendency of the appeal.  In February 2012, the Veteran reported that he had not had a migraine for 15 to 20 years.  In August 2013, the Veteran reported that he had not had any migraine headaches for at least 2 years.  This time period overlaps with the time period stated in February 2012, and demonstrates that the Veteran reported not having migraine headaches in the period between the examinations.  Furthermore, in the December 2014 hearing before the Board, the Veteran reported that he no longer experienced migraine headaches.  Accordingly, the Veteran's own testimony demonstrates that he has not experienced a migraine headache disorder since long before his July 2008 claim to reopen this issue.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).  While the Veteran reported that he believed that his headaches might return if he ceased taking medication, he also reported that he did not recall any doctor telling him such.  The Board finds that the Veteran is not competent to demonstrate that his migraine headache disorder would return if he ceased medication, as such a finding falls outside the realm of common knowledge of a lay person.  As such, his lay opinion is not competent evidence demonstrating that he currently has a migraine headache disorder which is simply non-symptomatic due to medication.  See Jandreau, 492 F.3d at 1377 n.4; see also Barr, 21 Vet. App. at 307; Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).

Second, the preponderance of the evidence of record does not relate any current migraine headache disorder to active service.  The only medical evidence of record which addresses the etiology of a migraine headache disorder are the September 2002 VA medical report and the August 2013 VA medical examination report.  The former stated that the Veteran's migraines started in approximately 1992 and were caused by head trauma, while the later stated that the migraines were less likely than not related to service due to lack of an in-service diagnosis.  Weighing against these medical reports is only the Veteran's own claims of continuity of symptomatology since service.  However, these claims are themselves significantly undermined by the Veteran's own reports that he has not experienced a migraine headache disorder since approximately 2002.  Accordingly, the Board awards greater probative weight to the medical statements of record.

Thus, the preponderance of the evidence of record is against the Veteran's claim of entitlement to service connection for a headache disorder.  Therefore, the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49.


ORDER

The claim of entitlement to service connection for shingles is dismissed.

The claim of entitlement to service connection for eye burns with light sensitivity is dismissed.

The claim of entitlement to service connection for broken teeth is dismissed.

Service connection for a respiratory disorder is denied.

Service connection for a headache disorder is denied.



REMAND

Psychiatric and Heart Disorders

The evidence of record indicates that the Veteran has been in receipt SSA disability benefits since 1997.  In the December 2014 hearing before the Board, the Veteran reported that these benefits were provided for his psychiatric and heart disorders.  The Veteran's complete SSA file has not been associated with the record.  In addition, an October 1979 VA hospital discharge report stated that "[o]n admission this patient had a battery of psychological tests" and participated in multiple psychotherapy and counseling sessions.  No records from this period of hospitalization are associated with the claims file other than the discharge report.  In a November 2003 VA outpatient medical report, the Veteran reported receiving psychiatric treatment from VA in the 1970s and 1990s.  In a July 2008 statement, the Veteran indicated that this treatment had been at the Vancouver, Washington VA Medical Center.  Additionally, in a July 2002 medical report and during the December 2014 hearing, the Veteran reported that he received both VA and private treatment for his psychiatric disorder in the three years preceding July 2002.  Finally, the Board notes that the Veteran reports that he continues to receive psychiatric treatment from VA, however there are no VA medical records associated with the claims file dated after August 2013.  Accordingly, an attempt must be made to obtain the records listed above.  38 C.F.R. § 3.159(c); see Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).

Skin Disorder

In an October 2008 statement, the Veteran reported that he had been treated through VA for skin symptoms, including multiple biopsies of pre-cancerous lesions and resulted in removal of the skin lesions.  None of the VA treatment records associated with the claims files document any such skin biopsies or treatment.  Accordingly, an attempt must be made to obtain any such records that exist.  38 C.F.R. § 3.159(c).

Additionally, the Veteran claims that his skin disorder is secondary to sun exposure during active service.  The Board finds these claims to be credible, as they are consistent with the circumstances of his service.  The Veteran has never been provided with a VA examination with respect to this claim, on the basis that the evidence of record does not show that the Veteran has had a diagnosed skin disorder.  While a VA skin examination was provided in August 2013, it was provided only with respect to the shingles claim which has been dismissed above.  The same examination specifically noted that there were "perifollicular papules on the Veteran's back as well as striae on the flanks, which are not due to his past [diagnosis] of shingles."  No opinion was provided as to whether these findings constituted a skin disorder which was otherwise related to service, to include as due to sun exposure.  Accordingly, a VA medical examination is warranted to determine the nature and etiology of any skin disorder found.  38 C.F.R. § 3.159(c)(4).

Right Knee

A February 2012 VA examination report stated that the Veteran had a current diagnosis of right knee degenerative joint disease, but no etiological opinion was provided at that time because the claims file was unavailable for review.  Subsequently, the Veteran was provided with an additional VA knee examination in August 2013, but the examiner only discussed the Veteran's left knee.  Accordingly, the Veteran has not been provided with an adequate VA examination with respect to his currently diagnosed right knee disorder.  Accordingly, the right knee disorder claim must be remanded so that the Veteran can be provided with an adequate examination.  See Barr, 21 Vet. App. 303.  Additionally, service connection for a left knee disability was granted in August 2013.  In the December 2014 hearing before the Board, the Veteran's representative argued that the Veteran's right knee disorder was aggravated by his service-connected left knee disorder.  There is no medical evidence of record which addresses this theory of entitlement, accordingly, the examination ordered below must address that aspect of the claim as well.

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  The AOJ must request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated or examined him for psychiatric, heart, skin, and right knee disorders, to specifically include the private psychiatric treatment he reported receiving during the December 2014 Board hearing.  An attempt must be made to obtain, with any necessary authorization from the Veteran, copies of pertinent treatment records identified by him in response to this request which have not been previously secured.  

2. Contact the SSA and obtain copies of all medical and other records considered by SSA as part of any claim for benefits submitted by the Veteran.

3. Obtain complete copies of all VA medical records available, to specifically include treatment records from the 1970s (from the VA Portland Health Care System in Vancouver, Washington), January 1999 to July 2002, and August 2013 to the present (it appears that the subsequent treatment records are also from the facility in Vancouver, Washington).  All attempts to secure this evidence must be documented in the claims file.

4. Schedule the Veteran for a VA examination to ascertain the etiology of any currently diagnosed skin disorder.  The examiner must review the claims file and should note that review in the report.  Based upon review of the available lay and medical evidence, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any skin disorder found, to include residuals of previously removed skin lesions, was incurred in or aggravated by the Veteran's period of service, to specifically include his in-service sun exposure.  A complete rationale for all opinions must be provided.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

5. Schedule the Veteran for a VA examination to ascertain the etiology of any currently diagnosed right knee disorder.  The examiner must review the claims file and should note that review in the report.  Based upon review of the available lay and medical evidence, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any right knee disorder found was incurred in or aggravated by the Veteran's period of service.  The examiner must also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any right knee disorder found was caused or aggravated by the Veteran's service-connected left knee disorder.  A complete rationale for all opinions must be provided.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

6. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claims must be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


